Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 11-30 of U.S. Application 16/916,606 filed on June 30, 2020 are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/30/2020 has been considered by the examiner.

Priority
	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 11, 12, and 19-21 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Furukawa et al (US Pat No. 7786725).

    PNG
    media_image1.png
    489
    578
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    719
    654
    media_image2.png
    Greyscale

Prior Art: Furukawa
Regarding claim 11, Furukawa discloses a magnetic sensor (shown in figs 1-38 specifically 100 and 400), comprising at least a first magnetoresistive effect element (2.1) and a second magnetoresistive effect element (2.2) that can detect an external magnetic field (from HEX). wherein each of the first magnetoresistive effect element and the second magnetoresistive 

Regarding claim 12, Furukawa discloses wherein the first response characteristic is a characteristic that can increase the slope of the output from the first magnetoresistive effect element with the change of the external magnetic field; and the second response characteristic is a characteristic that can decrease the slope of the output from the second magnetoresistive effect element with the change of the external magnetic field compared to the slope of the output from the first magnetoresistive effect element (see figs 30 and 31 where the slope is positive at 2.1 and negative at 2.2 depending on values).

Regarding claim 19, Furukawa discloses wherein each of the first magnetoresistive effect element and the second magnetoresistive effect element is a plurality of layers of a multilayer body including at least the magnetic layer (shown in fig 2 and fig 11 where each magnetoresistive effect element is a multilayer body with a ferromagnetic layer).

Regarding claim 20, Furukawa discloses wherein the first magnetoresistive effect element and the second magnetoresistive effect element are one of a TMR element and a GMR element (col 6 lines 10-17 discloses being a TMR or GMR). 

Regarding claim 21, Furukawa discloses wherein comprising a substrate (32), wherein the first magnetoresistive effect element and the second magnetoresistive effect element are placed at respective different positions on the substrate (see fig 35 where the MR elements are on substrate 32).
Allowable Subject Matter
Claims 13-18 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 13, the prior art of record taken alone or in combination fail to teach or suggest a magnetic sensor, comprising wherein when at least the magnetic layer of the first magnetoresistive effect element and at least the magnetic layer of the second magnetoresistive effect element are viewed from an upper side in a lamination direction, both the magnetic layers have shapes that are different from each other; the shape of at least the magnetic layer of the first 

Claims 14-18 are also objected as they depend on claim 13. 

Regarding claim 22, the prior art of record taken alone or in combination fail to teach or suggest a magnetic sensor, comprising a scale part that comprises an absolute signal track where absolute magnetic signals are recorded, and an incremental signal track where incremental magnetic signals are recorded, and that is relatively movable relative to the magnetic sensor, wherein the magnetic sensor and the scale part are placed to face each other so that the first magnetoresistive effect element and the absolute signal track face each other and so that the second magnetoresistive effect element and the incremental signal track face each other in combination with the other limitations of the claim.


Reasons for Allowance

Claims 23-30 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding claim 23, the prior art of record taken alone or in combination fail to teach or suggest a magnetic sensor, comprising wherein when the first magnetic sensing element and the second magnetic sensing element are viewed from an upper side of the first magnetic sensing element and the second magnetic sensing element, both have shapes that are different from each other in combination with the other limitations of the claim.

Claims 24-30 are also allowed as they depend on allowed claim 23. 


Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Hou et al (USPGPub 20050088789): discloses MR sensors with multilayer bodies. 

Raberg et al (USPGPub 20090015252): discloses MR sensor with two MR attach opposite to each other through the layer.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC E HAWKINS whose telephone number is (571)272-2647.  The examiner can normally be reached on Monday-Friday 7:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOMINIC E HAWKINS/Primary Examiner, Art Unit 2868